Citation Nr: 1316742	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  11-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right hip degenerative joint disease.

2.  Entitlement to service connection for bowel incontinence associated with degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for urinary incontinence associated with degenerative joint disease of the lumbar spine.

4.  Entitlement to an initial disability rating in excess of 20 percent for right leg radiculopathy associated with degenerative joint disease of the lumbar spine.

5.  Entitlement to an initial compensable disability rating for erectile dysfunction associated with degenerative joint disease of the lumbar spine.

6.  Entitlement to service connection for chondromalacia, left knee.

7.  Entitlement to service connection for chondromalacia, right knee.

8.  Entitlement to service connection for double vision.

9.  Entitlement to service connection for dizziness.

10.  Entitlement to service connection for a heart disorder.

11.  Entitlement to service connection for a gastrointestinal disorder other than hiatal hernia, to include as due to posttraumatic stress disorder (PTSD).

12.  Entitlement to service connection for a sleep disorder to include as due to PTSD.

13.  Entitlement to service connection for hiatal hernia.

14.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, or on the basis of being housebound. 

(In a separate decision being issued concurrently the Board addresses the claims of entitlement to: (1) service connection for a lung disorder to include lung scaring or chronic bronchitis, claimed as due to exposure to mustard gas, (2) an initial disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine, (3) an initial compensable disability rating prior to January 11, 2011 for residuals of fracture of the left distal fibula and tibia, and (4) an initial disability rating in excess of 10 percent from January 11, 2011 for residuals of fracture of the left distal fibula and tibia.) 


REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1953 to April 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and Albuquerque, New Mexico, which denied the benefits sought.  The case is currently under the jurisdiction of the Albuquerque, New Mexico, RO.

The issues of entitlement to service connection for chondromalacia, left knee; chondromalacia, right knee; double vision; dizziness; a heart disorder; a gastrointestinal disorder other than hiatal hernia, to include as due to PTSD; a sleep disorder to include as due to PTSD; hiatal hernia; and entitlement to SMC based on the need for regular aid and attendance of another person, or on the basis of being housebound; are all addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for traumatic brain injury symptomatology has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran has right hip degenerative joint disease that is related to active service.

2.  The preponderance of the competent evidence is against a finding that a bowel incontinence disorder is related to service or to a service-connected disability.

3.  The preponderance of the competent evidence is against a finding that a urinary incontinence disorder is related to service or to a service-connected disability.

4.  The Veteran's right leg radiculopathy associated with degenerative joint disease of the lumbar spine manifests symptoms that are not productive of moderate incomplete paralysis of the sciatic nerve, or more severe symptoms.

5.  The Veteran's erectile dysfunction manifests erection problem symptoms controlled by medication, and is not productive of a penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hip degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for bowel incontinence have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

3.  The criteria for service connection for urinary incontinence have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

4.  The criteria for a rating in excess of 20 percent for right leg radiculopathy associated with degenerative joint disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2012).

5.  The criteria for a compensable disability rating for erectile dysfunction, have not been met.   38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2012).


The Veterans Claims Assistance Act of 2000 (VCAA)

On receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Board is granting in full the benefit sought on appeal as to the right hip degenerative joint disease service connection claim.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

As to the other claims adjudicated, letters addressed to the Veteran and dated between August 2005 and March 2012 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an April 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

A service treatment record, and the Veteran's VA and private medical treatment records, have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).

In a response to a request for service treatment records, in March 2006 the National Personnel Records Center reported that the Veteran's service treatment records were missing due to a "fire related" cause.  Under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board has undertaken it's analysis of this case consistent with the heightened obligation of Cuevas and O'Hare.  However, though the case law increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant, that does not lower the legal standard for proving a claim for service connection.  See Russo v. Brown, 9 Vet. App. 46 (1996).

VA did not afford the Veteran an examination of his claimed lung disorder to include lung scarring or bronchitis.  However, as there is no competent evidence of a current lung disorder to include lung scarring or bronchitis, an examination is not necessary under 38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

VA examinations conducted during the pendency of the claim, in June and September 2006, June 2007, March 2010, January 2011, and April 2012, addressed the Veteran's claimed bowel and urinary incontinence, right leg radiculopathy, and erectile dysfunction.  

The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes, as they considered the evidence of record including the Veteran's reported history; were based on an examination of the Veteran; noted pertinent history and all findings necessary for a proper determination in the matter; and explained the rationale for opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Applicable Law for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.   38 C.F.R. § 3.310(a).

If a Veteran served 90 days or more, and arthritis or organic diseases of the nervous system becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

A.  Right Hip Degenerative Joint Disease

The one existing service treatment record does not reference any problems of the right hip, but does document that the Veteran was hospitalized in November 1956 for injury resulting from a parachute jump, when he was treated for a fracture, simple, distal fibula, left, and posterior lip of tibia, left.  

During June 2006 VA examination the Veteran reported that he injured his back and fractured his left leg in service due to a parachute jump, and was now having right hip and leg pain he indicated was related to that incident.  The rest of the examination report does not address the right hip.

In statements dated in October 2006 and August 2007, a VA medical doctor opined that the Veteran's pain in the right lower extremity is more likely than not caused by his military service. 

During a March 2010 VA examination the Veteran stated that his right  hip condition was due to his service-connected lumbosacral spine condition.  The examiner noted that VA medical records show multiple complaints of right hip problems since 2004.  The Veteran reported having had numbness and tingling in the whole right leg for the last 10 years.  The examiner noted that an X-ray examination in July 2005 showed right hip degenerative joint disease.  

After examination the report contains a diagnosis of degenerative disease of the right hip.  The examiner opined that the right hip degenerative joint disease was less likely than not due to the lumbosacral spine condition.  Confusingly, however, under rationale, the examiner noted that the Veteran's report of  injuring the right hip in a parachute jump in service and stated that the radiculopathy of the right leg was attributable to the in-service injury.  

During a January 2011 VA examination, the Veteran reported that he had a right hip condition secondary to his service-connected lumbosacral spine condition.  The examiner noted a history of complaints of pain of the right hip and right lower extremity since 2004.  The report shows that X-rays in July 2005 showed right hip degenerative joint disease.  The examiner diagnosed degenerative disease of the right hip.

The medical evidence shows there is a present right hip degenerative joint disease.  A service treatment report shows that the Veteran was hospitalized in November 1956 for injury resulting from a parachute jump and treated for a fracture, simple, distal fibula, left, and posterior lip of tibia, left.  

As reflected in a November 2009 statement, the Veteran has reported that he injured his right hip in service due to a parachute jump in the fall of 1956 at Fort Campbell Kentucky.  He has also reported that during service he participated in 30 or so parachute jumps, and worked as a lineman suffering falls from poles and a building, during service.  

Given the service treatment record evidence showing injury due to a parachute jump in November 1956, the Board finds the Veteran's assertions in support of his claim to be both competent and credible as to inservice injury.  It should be noted that the RO has granted service connection for the residuals of fracture of the left distal fibula and tibia, and for degenerative joint disease of the lumbar spine; in part on the basis that both of those disabilities resulted from an inservice parachute jump injury.  

Based on that same history of inservice parachute jump injury, at the March 2010 VA examination the VA examiner opined that the radiculopathy of the right leg likely resulted from the parachute jump in service.

Given the foregoing, including the Veteran's credible statements providing evidence of inservice parachute jumps and falls as a lineman, and resultant orthopedic injury shown from one parachute jump, the Board finds that, on affording the Veteran the benefit of any remaining doubt, service connection is warranted for right hip degenerative joint disease.  

B.  Bowel or Urinary Incontinence Associated with Degenerative Joint Disease of the Lumbar Spine

The Veteran claims that he has bowel and urinary incontinence associated with his service-connected degenerative joint disease of the lumbar spine.  In addition to the applicable service connection provisions of CFR Part 3, it should be noted that Note (1) listed in Part 4 under the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

During a September 2006 VA spine examination the Veteran reported he had no bladder or bowel control problem.  On review of systems the examiner stated there was no history of urinary incontinence, urgency, retention requiring catheterization, frequency, or nocturia.  Also, there was no fecal incontinence or obstipation.  On rectal examination, the Veteran had no symptoms suggestive of any problem.  The examination report contains no diagnosis referable to bowel or urinary incontinence.

Most recently, during an April 2012 VA examination, the Veteran reported having incontinence of urine for three to four years, and incontinence of stool in the past year.  He reported that the voiding dysfunction caused urine leakage requiring him to change underwear three times daily.  He did not have a history of recurrent symptomatic bladder or urethral infections.  He reported having incontinence of stool with daily immediate unexpected urges resulting in soiling underwear requiring changes three times daily.  

Examination showed normal rectal tone and voluntary function on digital rectal examination.  The examiner diagnosed bowel incontinence/incontinence of stool, and incontinence of urine.  The examiner opined that the Veteran's urinary and bowel incontinence were less likely than not proximately due to or the result of the degenerative joint disease of the lumbar spine.  

As rationale, the April 2012 VA examiner noted findings from a January 2011 VA lumbar MRI and findings from peripheral nerve examination and gastrointestinal examination included normal rectal tone and intact voluntary anal sphincter control.  The examiner also noted that the urinary incontinence was likely related to the Veteran's enlarged prostate condition documented during the present examination.

In sum, during an April 2012 VA examination, the Veteran reported having incontinence of urine only for three to four years, and incontinence of stool only in the past year.  The record does not show any earlier indications.  Moreover, the Veteran himself reported in September 2006 during VA examination that he had no bladder or bowel control problems and no history of related conditions.  Given the foregoing, any assertion of a continuity of symptomatology since service would lack credibility and not be probative.   

The only opinion on whether either of these two conditions are associated with the Veteran's lumbar spine disability, is provided by the April 2012 VA examiner, who opined that the Veteran's urinary and bowel incontinence were less likely than not proximately due to or the result of the degenerative joint disease of the lumbar spine.  That opinion is probative as it was consistent with the record evidence.  There is no countervailing opinion or other evidence.   

The preponderance of the evidence is against the claim for service connection for bowel incontinence associated with degenerative joint disease of the lumbar spine; there is no doubt to be resolved; and service connection is not warranted.  

The preponderance of the evidence is against the claim for service connection for urinary incontinence associated with degenerative joint disease of the lumbar spine; there is no doubt to be resolved; and service connection is not warranted.  

II.  Evaluation of Disabilities

Applicable Law for Evaluation of Disabilities

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2012).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2012).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

A.  Right Leg Radiculopathy

Service connection is in effect for right leg radiculopathy associated with degenerative joint disease of the lumbar spine.  The right leg radiculopathy is rated at a level of 20 percent under peripheral nerves disease rating criteria of 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2012).  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  Id.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

During a September 2006 VA spine examination, the Veteran reported that his right leg sometimes goes numb from time to time, and recovers in 15 to 20 minutes, which episodes happen about once a week and mostly when he had to stand a long time.  He reported that he had constant pain of that extremity.  The right lower extremity pain was sharp and shooting.  There were no leg or foot weakness, no falls, no unsteadiness.

Motor examination of the muscles of the lower extremities resulted in findings of motor strength ranging from 2/5 to 4/5, and predominantly found to be equivalent to active movement against some resistance (4/5).  Muscle tone was found to be abnormal and associated with right paralumbar spasm.  There was no muscle atrophy.  

Findings for sensory examination of the lower extremities ranged from NT/2 bilaterally for vibration and pain, to 2/2 for light touch and position sense.  Reflex examination was normal for abdominal reflexes; and hypoactive for knee jerk and ankle jerk.  Plantar (Babinski) reflex examination was normal.  

The examination report contains a diagnosis of degenerative joint disease of the lumbar spine, with radicular pain down the right leg.  The examiner commented that the Veteran said he had radicular pain down the right lower extremity which had never allowed him to work full time, and was limited to working just two hours a day so as not to aggravate the back condition and the pain. 

During an April 2012 VA examination the examiner examined the Veteran's right leg radiculopathy.  The diagnosis was right leg radiculopathy, which the examiner found to be incomplete paralysis that was mild in severity.  

These findings do not reflect a condition productive of more than a moderate degree of severity so as to warrant a rating higher than 20 percent.  Although the April 2012 VA examination findings include severe intermittent pain, paresthesias or dysesthesias, and numbness of the right lower extremity, the overall finding is that the disability results in mild incomplete paralysis.  At that examination, muscle strength testing for the right knee and ankle were each of normal strength and there was no atrophy.  In cases when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.123.  

There is no evidence of any associated organic changes or of any involvement that was not wholly sensory.  Given the findings of mild symptoms, and no finding productive of a moderately severe or worse degree of incomplete paralysis of the sciatic nerve, a higher rating than 20 percent is not warranted.  

The preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for right leg radiculopathy associated with degenerative joint disease of the lumbar spine; there is no doubt to be resolved; and a higher rating is not warranted.  

B.    Erectile Dysfunction

The Veteran's erectile dysfunction is currently evaluated as zero percent disabling pursuant to evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  He is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114, subsection (k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ, effective from January 1, 2007, which is the maximum level of special monthly compensation for loss of use of a creative organ.  See 38 U.S.C.A. § 1114, subsection (k); 38 C.F.R. § 3.350(a).

Erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power" under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  See 38 C.F.R. § 4.20 (2011).  Under that code, the Rating Schedule provides a 20 percent rating for deformity of the penis with loss of erectile power.  This is a conjunctive set of criteria rather than disjunctive; both of the criteria must be present to warrant compensation at the sole assignable rating of 20 percent.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

During a July 2009 VA genitourinary examination, the Veteran reported having erection problems for 50 years, but seeking treatment only in the last nine or ten years.  He was given Viagra to start, and was now on Vardenafil, which works.  On examination, the examiner commented that blood pressure, and cardiovascular examination was unremarkable.  The examiner found that the penis was normal, there were no plaques, the left testicle was surgically absent; and the right testicle and epididymis was normal and the Veteran had normal perineal sensation.  The examiner diagnosed erectile dysfunction status post PTSD.  

The medical evidence does not show that the Veteran has a penile deformity and he has not contended otherwise.  He is taking medication that works for his erectile dysfunction.  If the criteria for a compensable rating under a diagnostic code are not met, as here, then a noncompensable rating is awarded.  See 38 C.F.R. § 4.31 (2011).  Hence, a compensable disability rating may not be assigned for erectile dysfunction under relevant diagnostic code criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

The preponderance of the evidence is against the claim for a compensable rating for erectile dysfunction associated with degenerative joint disease of the lumbar spine; there is no doubt to be resolved; and a compensable rating is not warranted.  

C.  Conclusions

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
  
The Veteran has not described any unusual or exceptional features associated with his degenerative joint disease of the lumbar spine, or his residuals of fracture of the left distal fibula and tibia.  The rating criteria are adequate to evaluate these disabilities, and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to service connection for right hip degenerative joint disease is granted.

Entitlement to service connection for bowel incontinence associated with degenerative joint disease of the lumbar spine is denied.

Entitlement to service connection for urinary incontinence associated with degenerative joint disease of the lumbar spine is denied.

Entitlement to an initial disability rating in excess of 20 percent for right leg radiculopathy associated with degenerative joint disease of the lumbar spine is denied.

Entitlement to an initial compensable disability rating for erectile dysfunction associated with degenerative joint disease of the lumbar spine, is denied.  


REMAND

VA's duty to assist claimants in obtaining evidence includes providing medical examinations or obtaining medical opinions if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).

Although the Veteran's service treatment records are mostly missing, the file does contain one service treatment report showing the Veteran was hospitalized in November 1956 for injuries resulting from a parachute jump and treated for a fracture, simple, distal fibula, left, and posterior lip of tibia, left.  

On the basis of that evidence of parachute jump injury, and apparently finding the Veteran competent and credible in his report of associated low back injury, the RO has granted service connection both for the residuals of fracture of the left distal fibula and tibia, and for degenerative joint disease of the lumbar spine; in part on the basis that both of those disabilities resulted from an inservice parachute jump injury.  

On appeal the Veteran also claims service connection for chondromalacia of the left and right knees, as due to parachute jumps in service.  In a January 2012 statement the Veteran reported his belief that his claimed bilateral knee disabilities were related to the 30 or so parachute jumps he made, and work as a lineman suffering falls from poles and a building, during service.

During recent VA examination in April 2012 the examiner stated that he could not provide an opinion as to whether either knee condition was related to service without resort to speculation, because (1) he could not find mention of a left or right knee condition in service, and (2) there were no post service medical records until 2007 so he could not establish chronicity since service to be able to establish a causal link with service.

However, contrary to these premises, the record indicates that the Veteran was injured in service in a parachute jump, and he has competently and credibly attested to inservice injury to the knees from the same episode.  He has also competently and credibly attested in documents on file that he has had symptoms of his knee conditions since service.   The Veteran's statements on this matter must be taken into account in any opinion as to a relationship of a knee disorder to service.

This decision grants service connection for a right hip degenerative joint disease disability, and there is a potential etiological relationship between the diagnosed bilateral knee conditions and either the now service-connected right hip disability or lumbar spine disability.  

In a November 2009 statement the Veteran attested that at the time of the inservice parachute jump injuring his back and knees, he was rendered unconscious momentarily, and that for more than 53 years he has had double vision and dizziness resulting from that accident.

In a June 2009 statement the Veteran attested that his anxiety attacks began within weeks of discharge from service.  He indicated that his sleep disorder symptoms and gastrointestinal symptoms were due to the resulting service-connected PTSD.  Notably, a January 2005 VA treatment record contains an assessment of sleep apnea.  In an April 2009 statement the Veteran attested that he has had various gastrointestinal symptoms associated with GERD, acid reflux, hiatal hernia, intestinal condition including irritable bowel syndrome.  

In June 2009 he reported that he had been hospitalized for colitis and bleeding stomach/bowels, at Cibola General Hospital, in Grants, New Mexico.  He also reported that he had hernia surgery in early March 2009, and that after that surgery, his heart stopped.  He further stated that he was then air lifted to Albuquerque's Heart Hospital, where he underwent surgery and a pacemaker device was implanted.   An April 2009 VA treatment record contains an impression of status post cardiac arrest, now with pacemaker, suspect medication reaction from spinal anesthesia.

In the June 2009 statement the Veteran attested generally that each of his maladies he now suffers began while he was in service.

For each of the claimed disabilities on appeal discussed above, there is competent lay or medical evidence of either a current diagnosed disability or persistent or recurrent symptoms, and evidence of a potentially etiological event in service, and some indication the claimed disability or symptoms may be associated with the event or injury in service.  But the evidence of record does not contain sufficient medical evidence to decide the claims; or there is an indication a claimed disability may be caused or aggravated by a service-connected disability.  

In light of the noted injuries in service, the nature of already service-connected disabilities and their potential relationship to claimed disorders, and the current competent lay or medical evidence of either a current diagnosed disability or persistent or recurrent symptoms, the Board finds that a VA examination is necessary for the claims of service connection for: chondromalacia, left knee; chondromalacia, right knee; double vision; dizziness; a heart disorder; a gastrointestinal disorder other than hiatal hernia; a sleep disorder; and hiatal hernia.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to examination, any indicated treatment records not on file must be obtained, and the Veteran must be provided an opportunity to submit any lay evidence from himself and others, pertaining to continuity of symptoms since during active service or inception of any service-connected disability etiologically related, to include such lay evidence as statements from others familiar with the Veteran's complaints of symptoms referable to his claim. 

In rating decisions of June and November 2011, the RO denied entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or on the basis of being housebound.  

The Veteran timely filed a notice of disagreement with that determination in January 2012.  However, a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding of VA or private medical treatment records pertinent to the Veteran's chondromalacia, left knee; chondromalacia, right knee; double vision; dizziness; a heart disorder; gastrointestinal disorders including hiatal hernia; or sleep disorder.   This is to include seeking any records of treatment at Cibola General Hospital, in Grants, New Mexico; and the Heart Hospital of New Mexico at Lovelace Medical Center, Albuquerque, New Mexico.

2.  Advise the Veteran that he or others who have first-hand knowledge or were contemporaneously informed, may submit lay statements describing their impressions regarding the onset and chronicity of any condition associated with the claimed chondromalacia, left knee; chondromalacia, right knee; double vision; dizziness; heart disorder; gastrointestinal disorder other than hiatal hernia; a sleep disorder; and hiatal hernia.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After completion of the above development, schedule the Veteran for separate respective special VA examinations to determine the nature extent, onset and likely etiology of any chronic conditions claimed as: chondromalacia, left knee; chondromalacia, right knee; double vision; dizziness; a heart disorder; a gastrointestinal disorder other than hiatal hernia; a sleep disorder; and hiatal hernia.  The claims folder and a copy of this decision must be made available and reviewed by the respective examiners.  All indicated tests and studies should be conducted.

The examiner must comment on whether any claimed disorder of double vision, dizziness, sleep disorder, or cardiovascular or gastrointestinal symptoms, constitutes a separate disability as opposed to being part of a service-connected disability such as PTSD or part of another disability not as likely as not (not likely) related to service or to a service-connected disability.  

For any diagnosed chronic disorder associated with the claimed chondromalacia of the left or right knee, double vision,  dizziness, heart disorder, gastrointestinal disorder including hiatal hernia, or sleep disorder, the respective examiner must opine as to whether it is at least as likely as not that the condition: 
(i) is related to or had its onset during service; or 
(ii) was caused by or aggravated by a service-connected disability, such as the Veteran's service-connected PTSD, right hip degenerative joint disease, or degenerative joint disease of the lumbar spine.  

In the case of any diagnosed arthritis, endocarditis (valvular heart disease), organic disease of the nervous system, myocarditis, or peptic ulcer (gastric or duodenal), the examiner must opine as to whether it is at least as likely as not that the condition became manifest within one year from date of termination of service in April 1955.  

In offering each of these opinions, the examiner must comment on any report by the Veteran of a continuity of symptoms since service or since inception of any service-connected disability implicated as etiology.

4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

5.  Issue the Veteran a statement of the case addressing the issue of entitlement to SMC based on the need for regular aid and attendance of another person, or on the basis of being housebound; to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


